Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 OMM IMPORTS, INC., a Florida corporation,                    Case No. 1:21cv22647
 d/b/a ZERO GRAVITY

        Plaintiff,
 v.

 R.E. ROYAL TRADING, INC., a Canadian corporation,
 and EFRAIM YOZEF, an individual,

       Defendants.
 _____________________________________/

                                           COMPLAINT

        OMM Imports, Inc. d/b/a Zero Gravity files this lawsuit against Defendants, R.E. Royal

 Trading, Inc., and Efraim Yozef, and states:

                             PARTIES, JURISDICTION & VENUE

        1.      This Court has original jurisdiction pursuant to Title 28, United States Code,

 Section 1332, as this case is between citizens of different states and the amount in controversy

 exceeds $75,000 exclusive of interest and costs.

        2.      Plaintiff, OMM Imports, Inc. d/b/a Zero Gravity (“OMM”), is a Florida corporation

 with a principal address in Miami-Dade County, Florida.

        3.      Defendant, R.E. Royal Trading, Inc. (“Royal Trading”), is a Canadian Corporation

 a principal address in Ontario, Canada, and is otherwise sui juris.

        4.      Defendant, Efraim Yozef (“Yozef,” and together with Royal Trading, the

 “Defendants”), is an individual believed to be a citizen of and residing in Ontario, Canada, is over

 the age of eighteen, and is otherwise sui juris.

        5.      Venue is proper in the Southern District of Florida pursuant to Title 28, United

 States Code, Section 1391(b) because a substantial part of the events giving rise to the claims at

                                                    1
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 2 of 7




 issue occurred within this judicial district, and in light of Defendants’ breach of an agreement with

 OMM, which resides in this judicial district. The Parties also agreed that disputes between them

 would be governed exclusively by the laws of the State of Florida, and that the competent courts

 of Florida shall have exclusive jurisdiction.

        6.        All conditions precedent have been met, waived, or satisfied to bring this lawsuit.

                                    FACTUAL BACKGROUND

        7.        OMM was formed as a Florida corporation in 2014, and since then has been

 focused, inter alia, on designing and developing the safest, most effective, and most uniquely

 designed anti-aging facial products to deliver to consumers across the globe.

        8.        OMM, via its trade name Zero Gravity, sells many different products, including but

 not limited to, those marketed under the names Perfectio®, Perfectio® Plus, Blue Sapphire®,

 Elevare®, and Elevare® Plus (“Zero Gravity Products”).

        9.        Royal Trading claims to be engaged in the business of marketing, distributing, and

 selling home health products.

        10.       On October 26, 2016, OMM on the one hand, and Yozef, EFI Canada Stores of

 Royal Trading, and Royal Trading on the other hand, entered into a Retail Agreement which

 allowed the sale of certain Zero Gravity Products to end-customers in brick and mortar retail stores.

 See Exhibit A.

        11.       EFI Canada Stores of Royal Trading and Yozef executed a Personal Guarantee,

 wherein they agreed to be responsible for the fulfillment of all obligations under the Retail

 Agreement. See Exhibit A at Annex B.

        12.       On the same day, EFI Canada Stores, on behalf of Royal Trading, executed a New

 Customer Form, which was incorporated as part of the Retail Agreement. See Exhibit B.



                                                   2
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 3 of 7




        13.       On May 1, 2017, OMM and Royal Trading entered into an exclusive distribution

 agreement whereby Royal Trading was granted exclusive rights to market, distribute, and sell the

 Zero Gravity Products throughout Canada (the “Distribution Agreement”) in all trade channels,

 with certain limitations. OMM agreed to remit a certain percentage of commissions based upon

 Royal Trading’s sales. See Exhibit C.

        14.       On October 29, 2019, at the request of Yozef, OMM and Royal Trading entered

 into another Distribution Agreement (“Distribution Agreement 2”) whereby Royal Trading was

 given a revocable license to market, distribute and sell certain Zero Gravity cosmetics and beauty

 appliances within Royal Trading’s store and the immediate curtilage. See Exhibit D.

        15.       Throughout the duration of the parties’ business relationship, the substantial

 majority of all substantive business communications were handled by Yozef.

        16.       Unfortunately, beginning in or around May 2019, Royal Trading began failing to

 timely pay for the Zero Gravity Products ordered and delivered.

        17.       Despite many months of efforts to get Royal Trading to pay the balance owed,

 Royal Trading, and the personal guarantors, failed to do so.

        18.       In fact, in June 2020, in response for demands for payment, Alex Traiberg, who

 referred to himself as the “new CFO of RE Royal Trading Inc.,” wrote:

        As you and we know RE Royal Trading Inc. has balance owing to your
        company. The first thing that I am going to do these days is to make sure that
        this balance will be paid in full. I am going to prepare payment schedule and share
        it with you. I am asking for two - three days to prepare our payments plan. I hope
        we will find solution soon.

 See Exhibit E.

        19.       Despite later proposing a payment plan, Royal Trading failed to make all the

 outstanding payments to OMM.



                                                 3
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 4 of 7




        20.     Yozef, as Guarantor, has similarly failed to make any outstanding payments to

 OMM, despite repeated demands.

        21.     As a result of Defendants’ contractual breaches and failure to pay all sums due and

 owing per the Parties business transactions, OMM has been required to retain the undersigned

 counsel to pursue its interests in this matter, and is obligated to pay the undersigned a reasonable

 attorneys’ fee for their services, and to reimburse the undersigned for any costs incurred in

 connection with said representation.

                                  COUNT I - OPEN ACCOUNT

        22.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.

        23.     As a result of the business transactions between OMM and Defendants, Defendants

 owe OMM $451,885.79 plus interest according to the attached account. See Exhibit F.

        24.     OMM has been monetarily damaged by Defendants’ failure to pay the sums owed.

                               COUNT II – ACCOUNT STATED
                                     (in the alternative)

        25.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.

        26.     Before the institution of this litigation, OMM and Defendants had business

 transactions between them regarding the purchase and sale of the Zero Gravity Products.

        27.     In June 2020, Defendants acknowledged a balance with OMM. See Exhibit E.

        28.     Defendants did not object to that balance and agreed to pay it.

        29.     Defendants owe OMM $451,885.79 plus interest.

        30.     OMM has been monetarily damaged by Defendants’ failure to pay the sums owed.

                           COUNT III – PROMISSORY ESTOPPEL
                                     (in the alternative)

        31.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.



                                                  4
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 5 of 7




        32.     Defendants promised to pay OMM for the Zero Gravity Products, and did, in fact,

 pay for some of the products.

        33.     OMM shipped the Zero Gravity products in reliance upon Defendants’ promise to

 pay for the products.

        34.     Defendants knew that their promise of payment would induce Zero Gravity to ship

 the Zero Gravity products to Defendants.

        35.     Defendants have refused to pay the balance due, which has harmed OMM.

        36.     Injustice can only be avoided by enforcing Defendants’ promise to pay for the

 products in the amount of $451,885.79, plus interest.

                             COUNT IV - UNJUST ENRICHMENT
                                     (in the alternative)

        37.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.

        38.     OMM conferred a benefit upon Defendants by providing them with the Zero

 Gravity products, who have knowledge of the benefit such products afford.

        39.     Defendants accepted and retained the benefit of the Zero Gravity Products, but have

 refused to pay the value for them.

        40.     The circumstances are such that it would be unjust to allow Defendants to have

 benefitted from, or to retain the benefit of, having these products without paying the value thereof

 to OMM.

        41.     OMM has been monetarily damaged by Defendants’ failure to pay the sums owed

 in the amount of $451,885.79, plus interest.

                          COUNT V - GOODS SOLD & DELIVERED
                                     (in the alternative)

        42.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.



                                                  5
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 6 of 7




        43.     Sales contracts and invoices existed between OMM and Defendants for the sale of

 Zero Gravity products. See Exhibit G.

        44.     Defendants accepted delivery of the Zero Gravity Products.

        45.     Defendants agreed to pay the stated prices for the Zero Gravity Products.

        46.     Defendants owe OMM $451,885.79 for the Zero Gravity Products, plus interest.

                             COUNT VI – BREACH OF CONTRACT
                                      (in the alternative)

        47.     OMM realleges and reavers Paragraphs 1 – 21 as if fully set forth herein.

        48.     OMM and Defendants entered into valid agreements, namely, the Retail

 Agreement, Distribution Agreement, and Distribution Agreement 2, described above.

        49.     Pursuant to the Retail Agreement, EFI Canada Stores of Royal Trading and Yozef

 executed a Personal Guarantee, wherein they agreed to be responsible for the fulfillment of all

 obligations under the Agreement, including payment obligations. See Exhibit A at Annex B.

        50.     OMM fully performed under all Agreements.

        51.     Defendants have not paid all sums due and owing stemming from Agreements and

 have breached their contractual obligations by failing to do so.

        52.     The debt owed by Defendants, not including interest, is $451,885.79.

        53.     OMM has been monetarily damaged by Defendants’ breaches.

                                     PRAYER FOR RELIEF

        WHEREFORE, OMM prays for judgment in their favor and against Defendants containing

 the following provisions:

        A.      An award of damages against Defendants, jointly and severally, in the amount of

 $451,885.79, plus pre- and post-judgment interest;

        B.      An award of costs of suit, including attorneys’ and expert fees, expenses and

                                                  6
Case 1:21-cv-22647-MGC Document 1 Entered on FLSD Docket 07/23/2021 Page 7 of 7




 disbursements, against Defendants, jointly and severally; and

        C.     Such other and further relief as the Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

        OMM hereby demands a trial by jury of all issues so triable as a matter of law.

                                             Respectfully submitted,

                                             THE CONCEPT LAW GROUP, P.A.
                                             6400 N. Andrews Ave., Suite 500
                                             Fort Lauderdale, Florida 33309
                                             Tel: 754.300.1500

                                             By: /s/ Adam S. Goldman
                                             Adam S. Goldman, Esq.
                                             Fla. Bar. No. 86761
                                             agoldman@conceptlaw.com
                                             Alexander D. Brown, Esq.
                                             Fla. Bar No. 752665
                                             abrown@conceptlaw.com
                                             Counsel for OMM




                                                7
